Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This action is in response to applicant’s correspondence mailed 08/17/2022.  The amendment to the claims mailed 08/17/2022 has been entered.

Election/Restrictions
Applicant's election with traverse of group I, first gene species NKG7, GNLY, and FGFBP2 and second gene species IFIT1, STAT1, and HLA-DMA in the reply filed on 08/17/2022 is acknowledged.  The traversal is on the ground(s) that claims 1-19 and claim 20 are directed to a method of detecting expression of a combination of genes in a sample from a subject having breast cancer and who has received neoadjuvant chemotherapy.  This is found persuasive because the claims were erroneously classified as methods of detecting expression of a combination of genes in a sample from a subject who has not received neoadjuvant chemotherapy (group I) and a subject who has received neoadjuvant chemotherapy (group II).  Both group I and group II as pointed out in the remarks claim method of detecting expression of a combination of genes in a sample from a subject who has received neoadjuvant chemotherapy, however group I and group II are distinct inventions because group I comprises detecting expression of a first group of genes while group II comprises detecting expression of a second group of genes without a first set of genes.  As such group I and group II are distinct because claims 1-19 require three genes from a first group of genes while claim 20 only requires three genes from a second group of genes, which are distinct sets of genes.  However,  because applicant elected species of genes from a first and second gene signature, the restriction requirement between group I and group II has been WITHDRAWN. 
Claims 1-20 are under examination.  Claims 1-19 are under examination with regard to first signature gene NKG7, GNLY, and FGFBP2.  Claims 2 and 20 are under examination with regard to second signature gene IFIT1, STAT1, and HLA-DMA.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/988316, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  ‘316 does not provide support for a second signature gene including genes IFIT1, STAT1, and HLA-DMA and does not provide support for a gene signature of at least three genes.  While ‘316 does provide support for determining expression of NKG7, GNLY, FGFBP2, ‘316 does not provide support for detecting or having detected expression levels in the sample at least three genes of a first signature.  ‘316 teaches a 8 gene signature (see para 55) and does not teach a “at least 3 genes of a first signature”. ‘316 teaches three control genes, however this does not provide support for detecting or having detected expression level in the sample at least three genes of a first signature because ‘316 does not teach or describe a three gene expression set or to use a three gene signature for detecting expression, ‘316 only discloses an eight gene expression signature (See para 55).  ‘316 does not provide support for expression of IFIT1, STAT1 and HLFA-DMA or detecting or having detected expression level of at least three genes of  a first or second signature. ‘316 does not teach or disclose a second gene expression signature. For these reasons the claims have been given the filing date of the instant application, 3/11/2021.  
Drawings
The drawings are acceptable. 
Claim Objections
Claim 20 is objected to because of the following informalities:  claim 20 recite “a second signature” however the claim does not recite or require a first signature.  Claim 20 should recite a signature or a first signature as there is no basis for a second signature within the claim because there are no other signatures detected.  Appropriate correction is required.
Improper Markush

Claims 1-3, 6, 8 and 20 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of first signature including the genes consisting of: PDCD1, NKG7, LAG3, GZMH, GZMB, GNLY, FGFBP2, and HLA-DRB5; second signature including the genes consisting of: SERPING1, IFIT3, IFI44L, IFI44, LAP3, FCGR1A, EPSTII, IFIT2, TNFSF1O, WARS1, IFITM3, MX1, MT2A, BATF2, IL15, IFIT1, STAT1, GBP4, ISG15, OAS3, JAK2, VAMP5, FGL2, PLSCR1, OASL, SAMD9L, USP18, SECTM1, APOL6, PLA2G4A, UBE2L6, CFB, PSME2, OAS2, STAT2, PARP14, CASP1, IFI35, HLA-DMA, GCH1, CD86, IL15RA, DDX60, LATS2, BST2, NMI, IFIH1, CASP4, EI1F2AK2, PARP9, GBP2, TENT5A, OAS 1, C1QC, CIQA, C2, KYNU, MMP14, PDP1, and CASP 10 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use.
The members of the improper Markush grouping do not share a substantial feature and/or common use that flows from the substantial structural feature because each member of the genes listed within the claims are structurally unique relative to one another.  There is no disclosed common substantial structural feature and the genes do not share a single structural similarity, as each gene represents a different gene that has no substantial common nucleotide sequence.  The only structurally similarity present is that each gene comprises nucleic acid molecules.  The fact that the genes comprise nucleotides per se does not support a conclusion that they have a common single structural similarity because the structure of comprising a nucleotide alone is not essential to the common activity of being correlated to classifying a sample.  Accordingly, while the different genes are asserted to have the property of being indicative of identifying residual disease or pathological complete response of breast cancer it is not clear from their very nature or from the prior art that all of them possess this property. The nature of different genes is that they are differently expressed in different disorders.  Following this analysis, the claims are rejected as containing an improper Markush grouping.  
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea and law of nature without significantly more. The claims recite abstract idea that include mental processes and mathematical concepts. This judicial exception is not integrated into a practical application because the additional elements recited in the claims do not integrate the abstract idea and not significantly more than the law of nature.  
The following three inquiries are used to determine whether a claim is drawn to patent-eligible subject matter:
Step 1.  Is the claim directed to a process, machine, manufacture, or composition of matter? Yes, all of the claims are directed to a process.
Step 2A.  Is the claim directed to a law of nature, a natural phenomenon or an abstract idea (judicially recognized exception) and does the claim recite additional elements that integrate the judicial exception into a practical application? 
Yes, the claims are directed to law of nature and recite an abstract idea but the additional elements do not integrate the judicial exception into a practical application. 
With regard to claim 1, the claims recite the abstract idea of a mental process, the step of “detecting” or “having detected” expression levels as recited in step (b) of the claim.  With regard to claim 3, the step of calculating a first signature score is a mathematical concept.  With regard to claim 5 and 7, the step of “recommending administration of additional chemotherapy” is a mental process.   With regard to claim 4-6 and 8, the step of identifying is a mental process.    With regard to claim 9, the step of proceeding or recommending proceeding with surgery is a mental process.  With regard to claim 20, the step of detecting or having detecting expression level, calculating and identifying are mental processes and include a mathematical concept. Neither the specification or the claims set forth limiting definition for detecting or having detected, recommending, proceeding and identifying and each of these steps are given the broadest reasonable interpretation to include a step that can be accomplished mentally by evaluating data and critical thinking process wherein one mentally detects the expression level of NKG7, GNLY, and FGFBP2 or IFIT1, STAT1, and HLA-DMA that was previously determined in a sample by analysis of previously stored data.  Additionally, the step of recommending or proceeding can be accomplished mentally by critical thinking and can encompass verbal or written instructions.  The step of recommending or proceeding is not tied to a machine and is not transformative since recommending and proceeding may be performed entirely in one’s mind or may involve only verbal or written communication. Additionally, the step of calculating is a mathematical concept and further can be performed entirely in one’s mind and is not tied to a machine or not transformative.   
Additionally claim 4-6, 8, and 20 recites a naturally occurring thing or natural phenomenon which is a natural principle: an asserted correlation between expression level, signature score and likelihood of residual disease or pathological complete response.  
These judicial exceptions are not integrated into a practical application because the claim does not recite additional elements that use or apply the judicial exceptions in manner that imposes a meaningful limit on the judicial exception.  The recitation of generic recitation of expression of NKG7, GNLY, and FGFBP2 or IFIT1, STAT1, and HLA-DMA and difference between expression in a sample to a standard does not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea.  Additionally, the recitation of responsive to treatment is a mere instruction to apply the judicial exceptions.  
Claims 10 further limit the breast cancer, claims 10-15 further limit the sample, claims 16-19 further describe mRNA levels.  The steps do not provide significantly more to the claims outside of the judicial exception as they encompass conventional techniques as described in the instant specification as noted above.  These limitation does not add significantly more to the claims outside of the judicial exception as it further characterizes the judicial exception regarding the correlation of the expression level of NKG7, GNLY, and FGFBP2 or IFIT1, STAT1, and HLA-DMA and breast cancer types to be identified as having complete response or residual disease. None of these claims recite additional elements that integrate the abstract idea and natural law.
Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception? No.
With regard to claim 1-2 and 20, additional steps of obtaining a biological sample or having obtained and detecting or having detected expression of NKG7, GNLY, and FGFBP2 or IFIT1, STAT1, and HLA-DMA is well-understood, routine, and conventional activities in the art.  The step of obtaining a biological sample and detecting expression of NKG7, GNLY, and FGFBP2 and/or IFIT1, STAT1, and HLA-DMA merely instructs a scientist to use well established, routine and conventional nucleic acid techniques to gather samples for diagnostic analysis.  Additionally, the step of detecting the expression of NKG7, GNLY, and FGFBP2 and/or IFIT1, STAT1, and HLA-DMA is well-established, routine and conventional in the art.  As address in the instant specification methods of expression analysis are well-known in the art as evidence of using a commercially available immunology panel, nanoString Pan-Cancer Immunology panel for determining expression (See para 85).   There is no combination of elements in this step that distinguishes it from well-understood, routine and conventional data gathering activity engaged in by scientists prior to applicant’s invention and at the time the application was filed.  Many cited prior art references in this record demonstrate that these techniques were conventional at the time of the invention.  The prior art demonstrates determining expression of NKG7, GNLY, and FGFBP2 and/or IFIT1, STAT1, and HLA-DMA in patients with breast cancer (Foulds, 2018).  Further, the combination of obtaining a sample from a breast cancer patient, determining expression level of a gene of interest is routine and conventional as demonstrated by (Foulds 2018, Axelrod 2021, Axelrod 2020).  Thus, the prior art and specification demonstrates it was routine, well-known and conventional in the art to determine gene expression of NKG7, GNLY, and FGFBP2 and/or IFIT1, STAT1, and HLA-DMA.  The claim limitations are general data gathering and analysis methods that were well-known, routine and conventional in the art, but not practical method steps that serve to create a method that is significantly different than the judicial exception which the claims recite and the claim as a whole does not amount to significantly more than the exception itself.   Claims 10 further limit the breast cancer, claims 10-15 further limit the sample, claims 16-19 further describe mRNA levels.  The dependent claims do not provide significantly more to the claims outside of the judicial exception as they encompass conventional techniques as described in the instant specification as noted above.  
Consideration of the additional elements as a combination also adds no other meaningful limitations to the exceptions not already present when the elements are considered separately because the steps of the claim merely direct one to gather data necessary to implement the abstract steps step using widely used conventional techniques.  
Accordingly, it is determined that the instant claims are not directed to patent eligible subject matter.

Claim Rejections - 35 USC § 112- Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 and 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 and claim 20 are indefinite over the recitation of  “expression level (transcript count)”.  Parentheticals make the claim indefinite because it is unclear whether the information in the parentheses has the same, less or more weight as the rest of the claim language.  The information in the parenthesis is not equivalent to the information that it defines because expression level is not always measured in transcript count.  Additionally, the specification does not teach that expression level is defined by or limited to transcript count. This rejection may be overcome by deleting the information in parentheses – i.e. “(transcript count)”.
	

Claim Rejections - 35 USC § 112- New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The amendment to claims 1, 2 and 20 to recite “at least three genes” changes the scope of the claim and the recitation of 3 genes of a first or second signature is not supported in the specification and raises the issue of new matter.  The specification teaches detecting expression of a combination of genes in a sample (see para 13), use of a first signature gene of eight genes and some embodiments of at least five genes (see para 16 and 50).  The specification further teaches adding the expression level of each of the genes (para 51) however the specification does not teach expression level of at least three genes. The specification further describes a second signature that includes sixty genes and, in some embodiments, at least ten genes are considered (See para 19-20). Figure 17 shows enrichment plots of three significant gene sets, which are three different sets of genes depicted not three genes in a set or three gene in a signature set (para 132).   There is no support in the specification to use at least three genes of a first or second signature.  While original claim 19 recites at least two genes, this recitation is with respect to normalization genes and does not provide support for a first or second gene signature, nor provide support for at least three.  The disclosure provides no indication of the criticality of at least 3 genes of a first signature and at least 3 genes of a second signature and provides no examples of 3 or 4 genes in a signature set, as encompassed by the claims.  As discussed in MPEP 2163.05, section III, with respect to changing numerical range limitations, the analysis must take into account which ranges one skilled in the art would consider inherently supported by the discussion in the original disclosure.  
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6-14, 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foulds (Frontiers in Immunology, 2018, Vol 9, pp 1-13).
Foulds teaches obtaining blood samples from subjects and extracting mRNA (claims 16-17). Foulds teaches detecting expression levels of NKG7, GNLY, FGFBP2, and IFIT1, STAT1, and HLA-DMA by RNA Pan-Cancer Immune Profiling Panel (see gene expression profiling).  With regard to claim 2, the claim requires further detecting expression of at least three genes of a second signature of IFIT1, STAT1, and HLA-DMA.  The claims do not require that the second signature is detected from a different sample or at a different time than a first signature  and therefore analysis of IFIT1, STAT1, and HLA-DMA when performing hybridization using RNA Pan-Cancer Immune Profiling Panel encompasses analysis of a second signature.  The RNA Pan-Cancer Immune Profiling panel comprises probes for NKG7, GNLY, FGFBP2, and IFIT1, STAT1, and HLA-DMA along with reference genes of PTPRC, RPL13a and TBP (claim 18-19).  When performing the method of Foulds, NKG7, GNLY, FGFBP2, and IFIT1, STAT1, and HLA-DMA gene expression analysis will be detected along with comparison to reference genes including PTPRC, RPL13a and TBP.  Foulds teaches obtaining samples and extraction of RNA from PBMC (claims 11-14). Foulds teaches patients with triple negative breast cancer (see table 1) (claim 10).  With regard to claim to claim 6-9, the claims encompass when there is an elevated level of NKG7, GNLY, and FGFBP2 or when there is a reduced level of NKG7, GNLY, and FGFBP2, Foulds anticipates the claims because Foulds does not teach elevated levels of NKG7, GNLY, and FGFBP2 and does not teach reduced levels of NKG7, GNLY, and FGFBP2.  While Foulds teaches detecting expression of NKG7, GNLY, and FGFBP2 as the assay encompasses probes for NKG7, GNLY, and FGFBP2, Foulds does not teach increased or decreased levels and because claims 6 and 8 are conditional, Foulds anticipates the claims as the claims only require administering or recommending administration of chemotherapy or surgery if the subject is identified as RD or pCR, which is conditional. Additionally, Foulds teaches expression analysis before and after administering chemotherapy. 
Claims 1-4, 6, 8, 10-14, 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Axelrod (Cancer Res, 2021, 81 (4_Supplement):PD9-06).
Axelrod teaches obtaining whole blood samples from breast cancer subjects prior to surgery, extracting RNA and determining gene signature of FGFBP2, NKG7, and GNLY (claims 10-14, 16-17).  Axelford teaches calculating a signature score by adding NKG7, GNLY, and FGFBP2 (claim 3) and identifies subject with residual disease had highest expression compares to those with pCR (claim 6, 8).
Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Axelrod (Clinical Cancer Research, 2020, 26:5668-81).
Axelrod teaches gene expression analysis of pre and post neoadjuvant tissue samples using nanoString Pan-Cancer Immunology panel. Axelrod teaches biopsies were used for RNA extraction followed by hybridization of Pan-Cancer Immunology panel.  Axelrod teaches analysis of 8 gene signature in whole blood by measuring expression levels of NKG7, GNLY, and FGFBP2 with normalization control genes PTPRC, RPL13A, and TBP (see Nanostring nCounter analysis) (claims 11-14, 16-18). Axelrod teaches subjects have triple negative breast cancer and received neoadjuvant therapy (see patients) (claim 10). Axelrod teaches addition of GNLY, FGFBP2, and NKG7 expression (see pg. 5677) (claim 3-4).  Axelrod teaches a high expression of NKG7, GNLY, and FGFBP2 identify residual disease and low expression of NKG7, GNLY, and FGFBP2 identifying pathological complete response (claim 6 and 8) (figure 6). Axelrod teaches gene expression in tumors following NAC was associated with improved outcome after surgery (see pg. 5678) (patients proceeding surgery) (claim 9).  With regard to claim 2, Axelrod does not explicitly teach detecting IFIT1, STAT1, and HLA-DMA, the nanostring Pan-Cancer Immunology panel comprises probes for IFIT1, STAT1, and HLA-DMA and in the process of performing hybridization and expression analysis using the Pan-Cancer Immunology panel the expression of IFIT1, STAT1, and HLA-DMA will be detected.  The claim does not distinguish a first and second signature set, such as requiring the second signature set being detected at a different time from the first signature set and the claim does not require a different sample, as such a second signature can encompass a second group of genes being detected along with the first group of genes.  



Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAE L BAUSCH whose telephone number is (571)272-2912. The examiner can normally be reached M-F 11am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAE L BAUSCH/Primary Examiner, Art Unit 1634